Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “215” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 10, “asymmetrically shape” should read “asymmetric shape”.  Appropriate correction is required.
15 is objected to because of the following informalities: in line 2 “fixing portion” should read “fixing portions”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in lines 9-10 “the first rotor core to and configured” should read “the first rotor core and configured”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “side end portion”, in line 2, is indefinite. It is unclear whether the side is a circumferential or radial side of the permanent magnet. For the purposes of examination it has been interpreted as a circumferential side of the permanent magnet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 5, 6, 7, 8, 10, 11, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masanori et al. (WO 2019065119 A1, hereinafter referred to as Masanori. All citations made in reference to attached machine translation.).
Regarding Claim 1, Masanori teaches a motor (10) (¶ [0018] line 167 teaches “the motor 10 of the present embodiment”) comprising:
a stator (40) on which a coil (43) is wound (¶ [0020] lines 183-184 teach “the stator 40 has…a coil 43”); and 
	a rotor (30) configured to rotate by interacting with the stator (40) (¶ [0018] lines 167-168 teach “the motor 10…includes a housing 20, a rotor 30 having a shaft 31”; Fig. 1 exhibits the motor 10, rotor 30 configured with stator 40, and coils 43.),

    PNG
    media_image1.png
    164
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    450
    557
    media_image3.png
    Greyscale

wherein the rotor (30) comprises: 
a first permanent magnet (33B) and a second permanent magnet (33A) disposed in a circumferential direction of the rotor (30) and configured to form a magnetic field, and 
a rotor core (34) disposed between the first permanent magnet (33B) and the second permanent magnet (33A) (¶ [0026] lines 232-235 teach “the rotor 30 has a plurality of permanent magnets 33 and a plurality of core piece portions 34”, “permanent magnets 33 are arranged alternately with the core piece portions 34”), and

    PNG
    media_image4.png
    214
    791
    media_image4.png
    Greyscale

wherein the rotor core (34) comprises a notch (2S/2N) formed by being cut inward from a circumferential surface thereof adjacent to the first permanent magnet (33B) (¶ [0035] line 315 teaches “core piece portion 34N has…a notch portion 2N”; Fig. 2 exhibits notch portion 2N formed on the circumferential outer surface of the core piece 34N).

    PNG
    media_image5.png
    339
    788
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    664
    680
    media_image6.png
    Greyscale


	Regarding Claim 2, Masanori teaches the motor according to claim 1 (see claim 1 above), wherein the notch (2N) comprises:
	a first notch surface (2Na) adjacent to a core center line extending radially from a motor shaft to pass through a center of the rotor core (34N) (¶ [0039] lines 373-374 teach “end portion 2Na…of the notch 2N”); 

    PNG
    media_image7.png
    234
    779
    media_image7.png
    Greyscale

2Nb) formed by being cut from the circumferential surface adjacent to the first permanent magnet (33B) (¶ [0038] line 359 teaches “the circumferential end 2Nb of the notch 2N”); and

    PNG
    media_image8.png
    267
    773
    media_image8.png
    Greyscale

a notch valley formed at a point where the first notch surface (2Na) and the 
second notch surface (2Nb) come into contact with each other (Fig. 2 exhibits notch surfaces 2Na adjacent to an annotated core center line, 2Nb adjacent to permanent magnet 33B, and point of contact of the two surfaces.),

    PNG
    media_image9.png
    668
    680
    media_image9.png
    Greyscale

wherein an angle formed by the first notch surface (2Na) and a notch reference line passing through the notch valley in parallel with the first permanent magnet (33B) is different from an angle formed by the second notch surface (2Nb) and the notch reference line (Annotated Fig. 2 exhibits an annotated notch reference line, and different angles formed with 2Na and 2Nb.)

    PNG
    media_image10.png
    666
    680
    media_image10.png
    Greyscale


Regarding Claim 4, Masanori teaches the motor according to claim 2 (see claim 2 above), wherein a depth from the circumferential surface of the rotor core (34N) to the notch valley is less than or equal to a half of a radius of the rotor core (34N) (¶ [0030] line 268 teaches “permanent magnet 33A extends radially”; ¶ [0035] lines 318-319 teach “shatterproof portion 1N is arranged at a position radially outside the permanent magnets 33A and 33B”; ¶ [0038] line 355 teaches “notch portion 2N is radially outside the shatterproof portion 1N”. The motor of the prior art teaches magnets that extend radially within the core pieces, as well as a shatterproof portion radially disposed between the notch and the magnets. Due to the length of the magnet in the radial direction, as well as interposed features in the radial direction, this suggests the notch depth to be less than half of a radius of the rotor core.  Fig. 2 exhibits notch 2N, and suggests a depth of less than half of a radius of the rotor core 34N.).

    PNG
    media_image11.png
    77
    583
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    215
    1011
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    34
    845
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    664
    680
    media_image14.png
    Greyscale


Regarding Claim 5, Masanori teaches the motor according to claim 2 (see claim 2 above), wherein the first notch surface (2Na) is formed inward from the core center line (Fig. 2 exhibits notch surface 2Na inward from the core center line as defined by the incident application [¶ 0083, “a direction from the core center line L1 toward the notch”]).

    PNG
    media_image15.png
    664
    680
    media_image15.png
    Greyscale


	Regarding Claim 6, Masanori teaches the motor according to claim 1 (see claim 1 above), wherein the rotor core (34N) further comprises a permanent magnet fixing portion (1N/1S) protruded in the circumferential direction from the notch (2N) and configured to fix the first permanent magnet (33B) (¶ [0037] lines 345-348 teach “scattering prevention portions 1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward”; Fig. 2 exhibits scattering prevention portions 1N and 1S protruding from the circumferential sides of the core piece 34N adjacent to the notch 2N.).

    PNG
    media_image16.png
    210
    1067
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    663
    678
    media_image17.png
    Greyscale


	Regarding Claim 7, Masanori teaches the motor according to claim 6 (see claim 6 above), wherein:
the permanent magnet fixing portion (1N) is a first permanent magnet fixing portion, and 
the rotor core (34) further comprises a second permanent magnet fixing portion (1S) protruded in the circumferential direction from the circumferential surface of the rotor core (34) and configured to fix the second permanent magnet (33A) (¶ [0037] lines 345-348 teach “scattering prevention portions 1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward”; Fig. 2 exhibits scattering prevention portions 1N and 1S protruding from the circumferential sides of the core piece 34.).

    PNG
    media_image16.png
    210
    1067
    media_image16.png
    Greyscale


    PNG
    media_image18.png
    663
    678
    media_image18.png
    Greyscale


	Regarding Claim 8, Masanori teaches the motor according to claim 7 (see claim 7 above), wherein: 
the first permanent magnet fixing portion (1N) comprises a first permanent magnet support surface in surface contact with the first permanent magnet (33B) and configured to prevent the first permanent magnet from being separated, and 
the second permanent magnet fixing portion (1S) comprises a second permanent magnet support surface in surface contact with the second permanent magnet (33A) and configured to prevent the second permanent magnet (33A) from being separated (¶ 1N and 1S support the permanent magnets 33A and 33B on the outer side in the radial direction” and “1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward in the radial direction”).

    PNG
    media_image19.png
    352
    1010
    media_image19.png
    Greyscale


	Regarding Claim 10, Masanori teaches a cylindrical rotor (30) comprising: 
a plurality of permanent magnets (33) disposed in a circumferential direction and configured to form a magnetic field; and 
a rotor core (34) disposed between the plurality of permanent magnets (33) (¶ [0026] lines 232-235 teach “the rotor 30 has a plurality of permanent magnets 33 and a plurality of core piece portions 34”, “permanent magnets 33 are arranged alternately with the core piece portions 34”),

    PNG
    media_image4.png
    214
    791
    media_image4.png
    Greyscale

wherein the rotor core (34) comprises: 

a second portion positioned on another side thereof based on the core center line, and 
wherein the first portion comprises a notch (2N) of an asymmetrically shape formed by being cut inward from a circumferential surface of the rotor core (Annotated Fig. 2 exhibits the notch surfaces 2Na and 2Nb forming a scalene triangle, an asymmetric shape.).

    PNG
    media_image20.png
    663
    678
    media_image20.png
    Greyscale


	Regarding Claim 11, Masanori teaches the cylindrical rotor according to claim 10 (see claim 10 above), wherein the notch (2N) is formed such that an angle at which one side (2Na) thereof is cut is different from an angle at which another side (2Nb) thereof is 2N) in parallel with a permanent magnet (33B) of the plurality of permanent magnets adjacent to the notch (2N) (Fig. 2 exhibits annotated notch reference line and notch surfaces 2Na and 2Nb. First surface 2Na is exhibited approximately parallel to notch reference line, while second surface 2Nb is exhibited approximately orthogonal to the notch reference line. Therefore one side of notch 2N forms an angle that is different from the other side of notch 2N in reference to the notch reference line.).

    PNG
    media_image21.png
    665
    678
    media_image21.png
    Greyscale


	Regarding Claim 13, Masanori teaches the cylindrical rotor according to claim 11 (see claim 11 above), wherein a maximum cutting depth of the notch (2N) in a radial direction is less than or equal to a half of a radius of the rotor core (34N) (¶ [0030] line 268 teaches “permanent magnet 33A extends radially”; ¶ [0035] lines 318-319 teach “shatterproof portion 1N is arranged at a position radially outside the permanent 33A and 33B”; ¶ [0038] line 355 teaches “notch portion 2N is radially outside the shatterproof portion 1N”. The motor of the prior art teaches magnets that extend radially within the core pieces, as well as a shatterproof portion radially disposed between the notch and the magnets. Due to the length of the magnet in the radial direction, as well as interposed features in the radial direction, this suggests the notch depth to be less than half of a radius of the rotor core.  Fig. 2 exhibits notch 2N, and suggests a depth of less than half of a radius of the rotor core 34N.).

    PNG
    media_image11.png
    77
    583
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    215
    1011
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    34
    845
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    664
    680
    media_image14.png
    Greyscale




	Regarding Claim 14, Masanori teaches the cylindrical rotor according to claim 11 (see claim 11 above), wherein an angle at which one side of the notch (2N) is cut is less than or equal to an angle formed by the notch reference line and the core center line (Fig. 2 exhibits notch surface 2Na approximately parallel to the annotated notch reference line. Therefore the angle formed is suggested to be approximately zero in reference to the notch reference line, this suggests an angle less than that formed by the core center line and notch reference line.).

    PNG
    media_image22.png
    669
    678
    media_image22.png
    Greyscale


	Regarding Claim 15, Masanori teaches the cylindrical rotor according to claim 10 (see claim 10 above), wherein the rotor core (34N) comprises a plurality of permanent magnet fixing portion (1S/1N) protruded in the circumferential direction from opposite ends of the rotor core (34N), respectively, and configured to fix the plurality of permanent magnets (33) (¶ [0037] lines 343-348 teach “shatterproof portions 1N and 1S support the permanent magnets 33A and 33B” and “1N and 1S can prevent the permanent magnets 33A and 33B from scattering outward”; Fig. 2 exhibits portions 1N and 1S protruding circumferentially from core pieces 34.).

    PNG
    media_image23.png
    244
    1016
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    664
    680
    media_image24.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori and Pan (CN 202634112 U. All citations made in reference to attached machine translation.).
Regarding Claim 3, Masanori teaches the motor according to claim 2 (see claim 2 above).
Masanori fails to teach wherein: the rotor core is a first rotor core, the motor further comprises a second rotor core stacked with the first rotor core in a shaft direction of the motor, and the second rotor core has a shape inverted left and right based on the core center line.
However, Pan teaches wherein: 
the rotor core is a first rotor core (2), 
the motor further comprises a second rotor core (3) stacked with the first rotor core (2) in a shaft direction of the motor, and 
the second rotor core (3) has a shape inverted left and right based on the core center line (¶ [0024] lines 142-153 teach “a first rotor iron core 2, and a second rotor iron core 3” and “right blocking hook 230 protrudes from the first magnetic conductive block 23, the left blocking hook 330 protrudes from the second opening 340”; Fig. 1 exhibits first rotor core 2 and second rotor core 3 oriented in an axial stack; Fig. 2 exhibits the left-right mirroring of the core blocks).

    PNG
    media_image25.png
    449
    1007
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    532
    473
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    687
    486
    media_image27.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Masanori by including multiple cores stacked axially, with mirrored features as taught by Pan.
.

    PNG
    media_image28.png
    209
    1006
    media_image28.png
    Greyscale

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Takamasa et al. (WO 2014027631 A1, hereinafter referred to as Takamasa. All citations made in reference to attached machine translation.).
Regarding Claim 9, Masanori teaches the motor according to claim 8 (see claim 8 above).
Masanori fails to teach wherein a minimum distance from a point where the first permanent magnet support surface and a side end portion of the rotor core come into contact with each other to the notch is equal to or greater than a thickness of the rotor core.
However, Takamasa teaches wherein a minimum distance (X) from a point where the first permanent magnet support surface and a side end portion (36) of the rotor core come into contact with each other to the notch (35) is equal to or greater than a thickness (t) of the rotor core (¶ [0010] lines 103-104 teach “width X of the side wall portion is the same as the plate thickness t of the core plate to less than 1.2 times”; Fig. 3 exhibits distance X between side end portion 36 and recess 36).

    PNG
    media_image29.png
    260
    1009
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    721
    686
    media_image30.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the notch taught by Masanori to be equal to or greater than the thickness of the core as taught by Takamasa.
	Doing so would result in an increase in the torque of the motor (Takamasa ¶ [0030] lines 348-350).

    PNG
    media_image31.png
    120
    1012
    media_image31.png
    Greyscale



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Pan and Chen et al. (CN 105958691 A, hereinafter referred to as Chen. All citations made in reference to attached machine translation.).
Regarding Claim 12, Masanori teaches the cylindrical rotor according to claim 11 (see claim 11 above).
Masanori fails to teach wherein: the rotor core is a first rotor core, the cylindrical rotor further comprises a second rotor core stacked with the first rotor core in a shaft direction of the cylindrical rotor, and the second rotor core has a shape inverted left and right with the first rotor core based on the core center line and is configured to reduce a cogging torque.
However, Pan teaches wherein: the rotor core is a first rotor core (2), the cylindrical rotor further comprises a second rotor core (3) stacked with the first rotor core (2) in a shaft direction of the cylindrical rotor, and the second rotor core (3) has a shape inverted left and right with the first rotor core (2) based on the core center line and is configured to reduce a cogging torque (¶ [0024] lines 142-153 teach “a first rotor iron core 2, and a second rotor iron core 3” and “right blocking hook 230 protrudes from the first magnetic conductive block 23, the left blocking hook 330 protrudes from the second opening 340”; Fig. 1 exhibits first rotor core 2 and second rotor core 3 oriented 21; Fig. 2 exhibits the left-right mirroring of the core blocks).

    PNG
    media_image25.png
    449
    1007
    media_image25.png
    Greyscale


    PNG
    media_image32.png
    532
    473
    media_image32.png
    Greyscale

    PNG
    media_image27.png
    687
    486
    media_image27.png
    Greyscale



    PNG
    media_image33.png
    209
    1014
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    375
    1411
    media_image34.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Masanori by including multiple cores stacked axially, with mirrored features as taught by Pan.
	Doing so would result in suppressed electromagnetic noise, reduced cost of the motor, and an improved performance of the motor (Pan ¶ [0033]). As well as reduce cogging torque through an inclined pole rotor (Chen ¶ [0006]).

    PNG
    media_image35.png
    209
    1014
    media_image35.png
    Greyscale


    PNG
    media_image34.png
    375
    1411
    media_image34.png
    Greyscale


Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Pan and Chen.
 
Regarding Claim 16, Masanori teaches a cylindrical rotor (30) comprising: 
a plurality of permanent magnets (33) disposed in a circumferential direction and configured to form a magnetic field; 
a first rotor core (34N) disposed between the plurality of permanent magnets (33) (¶ [0026] lines 230-234 teach “the rotor core 32 has a plurality of permanent magnets 33 and a plurality of core piece portions 34” and “permanent magnets 33 are arranged alternately with the core piece portions 34 in the circumferential direction”);

    PNG
    media_image36.png
    214
    791
    media_image36.png
    Greyscale
 
wherein the first rotor core (34N) comprises a notch (2N) formed on one side of a circumferential surface thereof based on a core center line extending in a radial 34N has a…notch portion 2N”; Fig. ).

    PNG
    media_image37.png
    78
    1054
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    664
    680
    media_image38.png
    Greyscale

	Masanori fails to teach a second rotor core stacked in an axial direction with the first rotor core and wherein the second rotor core has a shape inverted left and right with the first rotor core to and configured to reduce a cogging torque.
	However, Pan teaches a second rotor core (3) stacked in an axial direction with the first rotor core (2) and wherein the second rotor core (3) has a shape inverted left and right with the first rotor core (2) to and configured to reduce a cogging torque (¶ [0024] lines 142-153 teach “a first rotor iron core 2, and a second rotor iron core 3” and “right blocking hook 230 protrudes from the first magnetic conductive block 23, the left blocking hook 330 protrudes from the second opening 340”; Fig. 1 exhibits first rotor core 2 and second rotor core 3 oriented in the axial direction; Fig. 2 exhibits the left-right mirroring of the core blocks).

    PNG
    media_image25.png
    449
    1007
    media_image25.png
    Greyscale


    PNG
    media_image32.png
    532
    473
    media_image32.png
    Greyscale

    PNG
    media_image27.png
    687
    486
    media_image27.png
    Greyscale

Pan teaches a rotor assembly with an embedded inclined pole structure (Pan ¶ [0033] lines 211-212). Inclining the poles of a rotor is a common technique in the art to reduce 

    PNG
    media_image33.png
    209
    1014
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    375
    1411
    media_image34.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Masanori by including multiple cores stacked axially, with mirrored features as taught by Pan.
	Doing so would result in suppressed electromagnetic noise, reduced cost of the motor, and an improved performance of the motor (Pan ¶ [0033]). As well as reduce cogging torque through an inclined pole rotor.

    PNG
    media_image35.png
    209
    1014
    media_image35.png
    Greyscale


    PNG
    media_image34.png
    375
    1411
    media_image34.png
    Greyscale


Regarding Claim 17, Masanori in view of Pan and Chen teaches the cylindrical rotor according to claim 16 (see claim 16 above), wherein the notch (2N) is cut in an asymmetric shape (Annotated Fig. 2 exhibits the notch surfaces 2Na and 2Nb forming a scalene triangle, an asymmetric shape.).

    PNG
    media_image20.png
    663
    678
    media_image20.png
    Greyscale


	Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masanori in view of Pan and Chen, as applied to claim 16 above, and Chae et al. (KR 20160053560 A, hereinafter referred to as Chae. All citations made in reference to attached machine translation.).
Regarding Claim 18, Masanori in view of Pan and Chen teach the cylindrical rotor according to claim 16 (see claim 16 above), wherein the notch (2N) comprises: a first notch surface (2Na) formed by being cut from a circumferential surface of the first rotor core (34N) adjacent to the core center line (Fig. 2 exhibits notch surface 2Na formed from the circumferential surface of 34N); 
Masanori in view of Pan and Chen fail to teach a second notch surface formed to face the first notch surface in the circumferential direction of the cylindrical rotor.
	However, Chae teaches a second notch surface formed to face the first notch surface in the circumferential direction of the cylindrical rotor (¶ [0007] line 55 teaches “V-groove”; Fig. 4 exhibits surfaces of the V-groove facing each other in the circumferential direction).

    PNG
    media_image39.png
    185
    1015
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    681
    922
    media_image40.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the notch as taught by Masanori in view of Pan and Chen with the groove shape taught by Chae.
	Doing so would reduce torque ripple and cogging torque (Chae ¶ [0007]).

    PNG
    media_image41.png
    185
    1015
    media_image41.png
    Greyscale


Regarding Claim 19, Masanori in view of Pan, Chen, and Chae teaches wherein:
the notch further comprises a notch valley formed at a point where the first notch
surface and the second notch surface come into contact with each other, and - 24 -SAMS14-90152PATENT 
an angle formed by the first notch surface and a notch reference line passing through the notch valley in parallel with a permanent magnet of the plurality of permanent magnets adjacent to the notch is different from an angle formed by the second notch surface and the notch reference line (Chae Fig. 4 exhibits groove 

    PNG
    media_image42.png
    681
    922
    media_image42.png
    Greyscale


	Regarding Claim 20, Masanori in view of Pan, Chen, and Chae teaches the cylindrical rotor according to claim 19 (see claim 19 above), wherein a depth from the circumferential surface of the first rotor core to the notch valley is less than or equal to a half of a radius of the first rotor core (34N) (Masanori ¶ [0030] line 268 teaches “permanent magnet 33A extends radially”; ¶ [0035] lines 318-319 teach “shatterproof portion 1N is arranged at a position radially outside the permanent magnets 33A and 33B”; ¶ [0038] line 355 teaches “notch portion 2N is radially outside the shatterproof portion 1N”. The motor of the prior art teaches magnets that extend radially within the core pieces, as well as a shatterproof portion radially disposed between the notch and the magnets. Due to the length of the magnet in the radial direction, as well as 2N, and suggests a depth of less than half of a radius of the rotor core 34N.).

    PNG
    media_image11.png
    77
    583
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    215
    1011
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    34
    845
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    664
    680
    media_image14.png
    Greyscale


 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102017208280 A1 teaches indents formed on the circumferential edge of rotor cores.
DE 102013213554 A1 teaches grooves formed on the circumferential edge of rotor cores.
DE 102008041604 A1 teaches axially stacked rotor cores that have mirrored features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834